UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 397-1122 Date of fiscal year end:December 31 Date of reporting period:September 30, 2010 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of Investments (Unaudited) Worldwide Income Fund September 30, 2010 Face amount Coupon Maturity Value (note 3) Corporate Bonds – 85.85% Canada – 2.16% EUR Bombardier, Inc. % 11/15/16 $ Denmark – 2.87% EUR FS Funding AS 5/15/16 France – 3.89% USD AXA S.A. (a) (b) 12/14/18 EUR Rhodia S.A. (c) 10/15/13 Germany – 5.27% EUR Fresenius Medical Care Capital Trust V (Preferred) 6/15/11 EUR HeidelbergCement AG 10/31/19 USD Kabel Deutschland GmbH 7/1/14 USD UPC Germany GmbH (a) 12/1/17 Ireland – 2.56% EUR Ardagh Glass Finance plc 2/1/20 GBP The Bank of Ireland (c) 9/7/20 Italy – 4.50% EUR Lottomatica SpA (c) 3/31/16 USD Wind Acquisition Finance S.A. (a) 12/1/15 EUR Wind Acquisition Finance S.A. 12/1/15 Luxembourg – 5.43% GBP Glencore Finance Europe S.A. 2/27/19 EUR UPC Holding BV 11/1/16 EUR Angel Lux Common S.A. (c) 5/1/16 EUR Angel Lux Common S.A. 5/1/16 Netherlands – 11.17% EUR Ahold Finance USA LLC 3/14/12 USD Allianz Finance II B.V. (b) 12/10/10 USD Arran Corporate Loans B.V., Class E3 (c) (d) (e) 6/20/25 GBP Heineken N.V. 3/10/15 USD Impress Holdings B.V. (a) (c) 9/15/13 EUR Impress Holdings B.V. (c) 9/15/13 EUR ING Verzekeringen N.V. 6/21/21 EUR Ziggo Bond Co. B.V. (a) 5/15/18 See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) Worldwide Income Fund September 30, 2010 (continued) Face amount Coupon Maturity Value (note 3) United Kingdom – 31.48% GBP Aviva plc (b) % 9/29/22 $ EUR BAA Funding, Ltd. (c) 2/15/20 USD Barclays Bank plc (a) (b) 12/15/16 USD Catlin Insurance Co., Ltd. (a) (b) 1/19/17 EUR Co-Operative Bank plc (c) 5/18/16 GBP Daily Mail & General Trust 12/7/18 GBP Daily Mail & General Trust 6/21/27 GBP EGG Banking plc (b) 12/29/21 GBP F&C Finance plc 12/20/16 EUR Investec Tier I UK LP plc (b) 6/24/15 GBP ITV plc 10/19/15 GBP Legal & General Group plc (b) 5/2/17 USD Lloyds TSB Group plc (a) (b) (g) 11/14/16 EUR Rexam plc (b) 6/29/17 USD Royal Bank of Scotland Group plc (b) (f) (g) 9/29/17 EUR Royal Bank of Scotland plc 4/9/18 USD Standard Chartered plc (b) (f) 1/30/17 GBP Standard Life plc (b) 7/12/27 USD Swiss Re Capital I LP (a) (b) (f) 5/25/16 GBP Virgin Media Finance plc 10/15/19 GBP WPP plc 4/4/17 United States – 16.52% USD Constellation Brands, Inc. 5/15/17 USD DaVita, Inc. 3/15/13 USD Digicel Group, Ltd. (a) 4/15/18 USD DISH DBS Corp. 2/1/16 GBP HCA, Inc. (f) 11/1/10 USD Iron Mountain, Inc. 1/1/16 EUR Lehman Brothers UK Capital Funding IV LP (b) (d) (e) (g) 4/25/12 — USD Service Corp International (f) 10/1/18 USD Sungard Data Systems, Inc. 8/15/15 USD Yum! Brands, Inc. 3/15/18 Total Corporate Bonds (Cost $59,648,152) Common Stocks – 3.77% Shares United Kingdom – 3.77% British American Tobacco plc GlaxoSmithKline plc National Grid plc Scottish & Southern Energy plc See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) Worldwide Income Fund September 30, 2010 (continued) Shares Value (note 3) Vodafone Group plc $ Total Common Stock (Cost $2,281,758) Preferred Stock – 0.73% United States - 0.73% Bank of America Corp. Total Preferred Stock (Cost $500,000) Total Long Term Investments (Cost $62,429,910) Short Term Investment - 9.14% Fidelity Institutional Treasury Portfolio Total Short Term Investment (Cost $6,189,454) Total Investments - 99.49% (Cost $68,619,364) Net Other Assets and Liabilities – 0.51% Total Net Assets – 100.00% $ (a) Restricted security, purchased under Rule 144A, section 4(2)g which is exempt registration under the securities Act of 1933 as amended.At September 30, 2010 the securities had an aggregate value of $10,707,986, which represents 15.8% of net assets. (b) Maturity date is perpetual.Maturity date presented represents the next call date. (c) Security is a floating rate bond. (d) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (e) Fair valued at September 30, 2010 as determined in good faith using procedures approved by the Board of Trustees. (f) Security is segregated as collateral to cover margin requirements on open futures contracts. (g) Security is in default. Other Information: Industry concentration as a percentage of net assets: % of Net Assets Telecommunication Services % Commercial Banks Non- U.S. Multi-line Insurance Life & Health Insurance Containers - Metal/Glass Diversified Banking Institution Cable TV Building Maintainance & Services Medical - Hospitals Funeral Services & Related Items Other - ABS Publishing Television See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) Worldwide Income Fund September 30, 2010 (continued) Commercial Services & Supply Wireless Telecommunication Services Diversified Manufacturing Operations Special Purpose Entity Beverages - Wine & Spirits Lottery Services Restaurants Dialysis Centers Cable and Satellite Airport Development & Maintenance Finance - Commercial Medical Products Brewers Chemicals Specialty Food & Staples Retailing Packaging Diversified Financial Services Natural Resources Computer Services Tobacco Electric Utilities Multimedia Banking Electric - Integrated Pharmaceuticals Building Products Finance - Investment Banking & Brokerage — Long Term Investments Short Term Investment Total Investments Net Other Assets and Liabilities % See Notes to Financial Statements. Henderson Global Funds Notes to Financial Statements (Unaudited) 1.All percentages are based on the net assets of the Henderson Worldwide Income Fund (the “Fund”) as of September 30, 2010. 2.Net unrealized depreciation of the Fund’s investment securities was $1,248,423 of which $3,962,965 related to the appreciated investment securities and $5,211,388 related to depreciated investment securities for the fiscal quarter ended September 30, 2010. 3.Securities traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price.Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked prices. Debt securities are valued at the last sales price or market value by independent pricing services approved by the Trustees of the Trust.If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked prices or if no ask is available, then the last bid price obtained from one or more broker dealers.Such pricing services may use various pricing techniques, which take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less are valued at amortized cost, which approximates market value. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Trustees of the Trust.The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. The Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced.If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security.As a result, it is possible that fair value prices will be used by the Funds. Various inputs are used in determining the value of the Fund’s investments. The Fund established a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes.These inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an ASU, Fair Value Measurements and Disclosures (“ASC 820”): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions:ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009 however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. Fund management has implemented part (i) and (ii) and is evaluating the implications of part (iii) of ASC 820 and the impact to the financial statements. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund’s investments carried at value: Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) * Significant Unobservable Inputs (Level 3) Total Corporate Bonds Canada $
